           Case 1:20-cv-07235-GHW Document 13 Filed 10/26/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 10/26/2020
----------------------------------------------------------------- X
                                                                  :
JOSE SEVERINO, individually and on behalf of others :
similarly situated,                                               :
                                                                  :         1:20-cv-7235-GHW
                                                  Plaintiff,      :
                                                                  :             ORDER
                              -against-                           :
                                                                  :
KIANELY WINES & LIQUORS INC. d/b/a                                :
KIANELY WINE & LIQUOR STORE,                                      :
EULOGIO ESPINAL, and MIRIAM ESPINAL, :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiff commenced this action on September 4, 2020, alleging violations of the Fair Labor

Standards Act and the New York Labor Law. Dkt. No. 1. Defendants Eulogio Espinal and Miriam

Espinal were served on September 11, 2020. Dkt. Nos. 10-11. The deadline for those defendants

to answer the complaint was October 2, 2020. Dkt. Nos. 10-11. Defendant Kianely Wines &

Liquors was served on September 17, 2020. Dkt. No. 12. The deadline for that defendant to

answer the complaint was October 8, 2020. Id.

         Plaintiff is directed to submit a letter to the Court regarding the status of this case by no later

than October 28, 2020. Plaintiff is further directed to serve this order on all defendants and file

proof of service on the docket.

         SO ORDERED.

Dated: October 26, 2020
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
